Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Completes Sale of Certain Oil and Natural Gas Assets << "Sale of Non-Core Assets Generates $11.23 Million in Cash for Claude Resources" Toronto Stock Exchange Trading symbol - CRJ AMEX - CGR >> SASKATOON, SK, Dec. 29 /CNW/ - Claude Resources Inc. (TSX-CRJ; AMEX-CGR) today announced that it has successfully completed the sale of certain of its oil and natural gas assets. Claude's working interests in the Edson Gas Unit No. 1 and the Edson Gas Plant have been purchased by a private Canadian corporation for gross proceeds of $11.23 Million. The previously announced Purchase and Sale Agreement relating to this transaction was amended to include only the Edson assets as opposed to the Edson and Nipisi assets. All rights of first refusal and regulatory approvals have been addressed in concluding this transaction. Proceeds of the transaction will be used to support the exploration program at the Company's Madsen, Red Lake, Ontario property and for general working capital purposes. Claude Resources Inc. is a public company based in Saskatoon, Saskatchewan, whose shares trade on the Toronto Stock Exchange (TSX-CRJ) and the American Stock Exchange (AMEX-CGR). Claude is a gold exploration and mining company. The Company's entire asset base is located in Canada. Since 1991, Claude has produced approximately 830,000 ounces of gold from its Seabee mining operation in northeastern Saskatchewan. The Company also owns 100% of the 10,000 acre Madsen property in the prolific Red Lake gold camp of northwestern Ontario. CAUTION REGARDING FORWARD-LOOKING INFORMATION This news release contains certain forward-looking statements relating but not limited to the Company's expectations, intentions, plans and beliefs.
